The decree of the Surrogate’s Court of Queens county entered February 25, 1937, holds that the will of Eugenia Gifford, deceased, dated July 27, 1931, and probated in Nice, France, on February 6, 1936, supersedes, in point of time and by its terms, the paper writing offered for probate by the petitioner; that the French will is a valid testamentary disposition by the testatrix of her entire estate; that it vests the estate in Constantino Gavazzi, who is the sole legatee; that letters testamentary issued to George H. Gifford on October 23, 1936, be revoked; that probate of said paper writing be denied, and the proceeding for its probate dismissed. Decree unanimously affirmed, with costs to respondent, payable out of the estate. The will having been “ established ” under section 159 of the Surrogate’s Court Act, by the decree of the French court, the petitioner Gavazzi is entitled to ancillary letters testamentary. The petition and the answer presented no question of fact that required a trial. All that was presented was a question of law as to the effect and scope of the decree of the French court. The authenticity of the proceedings and judgment of that court was not the subject of challenge. Present — Hagarty, Carswell, Davis, Adel and Close, JJ.